                                    Case 18-10512-CSS                       Doc 633            Filed 01/30/19               Page 1 of 13



                                                         UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF DELAWARE


In re Zohar III, Corp, et al.                                                                      Case No.      18-10512
      Debtor                                                                              Reporting Period: December 1, 2018 - December 31, 2018

                                                                                         Federal Tax I.D. #

                                                            MONTHLY OPERATING REPORT

      File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
      submit a copy of the report to any official committee appointed in the case.

      REQUIRED DOCUMENTS                                                                       Form No.           Document      Explanation Attached   Affidavit/Supplement
                                                                                                                  Attached                                   Attached
      Schedule of Cash Receipts and Disbursements                                        MOR-1
           Bank Reconciliation (or copies of debtor's bank reconciliations)              MOR-1a
           Schedule of Professional Fees Paid                                            MOR-1b
           Copies of bank statements
           Cash disbursements journals
      Statement of Operations                                                            MOR-2
      Balance Sheet                                                                      MOR-3
      Status of Post-petition Taxes                                                      MOR-4
           Copies of IRS Form 6123 or payment receipt
           Copies of tax returns filed during reporting period
      Summary of Unpaid Post-petition Debts                                              MOR-4
           Listing of Aged Accounts Payable                                              MOR-4
      Accounts Receivable Reconciliation and Aging                                       MOR-5
      Debtor Questionnaire                                                               MOR-6

      I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
      are true and correct to the best of my knowledge and belief.

      Signature of Debtor                                                                                       Date

                                                                                                                Date    01/30/2019

      Mike Katzenstein, Chief Restructuring Officer                                                             Date

      *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
      partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                            FORM MOR
                                                                                                                                                           PAGE 1 OF 13
                Case 18-10512-CSS               Doc 633        Filed 01/30/19         Page 2 of 13



Zohar III, Corp., et al,
NOTES TO MONTHLY OPERATING REPORT
Reporting Period: December 1 – 31, 2018

The Monthly Operating Report (“MOR”) herein includes information for the following Debtors (with the last four
digits of their taxpayer identification number): Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO
2003-1, Corp. (3724) (collectively, the “Zohar Corps” or the “Corp Entities”), each of which is a Delaware
corporation and Zohar III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited
(5119) (the “Zohar Funds” or the “Limited Entities”), each of which is a Cayman Islands entity. The Zohar Corps
together with the Zohar Funds are collectively referred to as the “Debtors”.

In preparing this report, the Chief Restructuring Officer (“CRO”) has relied on information received, either directly
or indirectly, from or through third parties, including but not limited to, Alvarez & Marsal Zohar Management LLC
(“AMZM”, as collateral manager), Patriarch Partners Agency Services LLC (“PPAS”, as administrative agent under
the various credit agreements with the Portfolio Companies) and U.S. Bank National Association (“US Bank”) (as
indenture trustee under the Zohar Indentures). The CRO does not yet have certain information that may become
available as part of continuing disclosures and document deliveries to the CRO, and the CRO is still seeking other
information that may be pertinent to disclosures made herein. As such, while the Debtors have made every effort to
accurately reflect their financial results and condition, certain information contained herein may be stale, inaccurate
or otherwise subject to change.

All operating activity is conducted at the Limited Entities and therefore all income statement and balance sheet
accounts reflected herein are those of the Limited Entities. No activity or balances are recorded at the Corp Entities
although they are co-issuers of the Zohar notes1.

The MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of
complying with the monthly operating report requirements of the United States Trustee.

The MOR is unaudited, preliminary, and does not comply with generally accepted accounting principles in the
United States of America (“U.S. GAAP”) in all material respects. The MOR was prepared without full access to pre-
petition financial information, including the general ledger. Non-Debtor entities may be in the possession of
financial information regarding the Debtors that has not been provided to the Debtors or the CRO and such
information, once made available to the Debtors and CRO, could result in a material re-statement of the information
included in this MOR. Parties may dispute asset, liability and equity amounts, and all rights are reserved.

The financial statements and the supplemental information contained herein represent the financial information for
the Debtors only and not for non-debtor affiliates. The results of operations herein are not necessarily indicative of
results that are expected from any other period or for the full year and may not necessarily reflect the results of
operations, financial position or cash flows of the Debtors in the future.


Bank Accounts:
The bank accounts held by the Debtors are at BB&T, a US Trustee-approved depository institution, and are included
in the Schedule of Cash Receipts and Disbursements.

Historically, all cash was held at US Bank, as indenture trustee. US Bank holds approximately $5.0 million, $1.4
million and $371 thousand in cash related to Zohar I, Zohar II and Zohar III, respectively, which is reflected in the
MOR as restricted cash.

Collateral Management Fee:
Based on information provided by AMZM, the Debtors understand that certain cash is being held in connection with
AMZM’s role as Collateral Manager of the Zohar Funds. This MOR does not include any such cash.

1
  The US Trustee fees at the Corp Entities are expensed and paid by the corresponding Limited Entities (i.e., Zohar
III, Limited pays the US Trustee fees of Zohar III, Corp).



                                                                                                             PAGE 2 of 13
                Case 18-10512-CSS               Doc 633        Filed 01/30/19         Page 3 of 13




Settlement Agreement:
On May 21, 2018, an Order was entered by the United States Bankruptcy Court for the District of Delaware
approving a settlement agreement by and between the Debtors, Lynn Tilton, the Patriarch Stakeholders (as defined
in the Settlement Agreement), MBIA Insurance Corp. (“MBIA”), and the Zohar III Controlling Class referred to
therein (the “Settlement Agreement”).

As a part of the Settlement Agreement MBIA and the Zohar III Controlling Class disclosed their respective Paid in
Full2 amounts, subject to the limitations and qualifications in Exhibit A to the Settlement Agreement. The largest
component of the Secured Debt balance in MOR-3 are the liabilities to Zohar Noteholders.

INCOME STATEMENT – MOR 2: Interest Income:
Interest income includes our understanding of the accrued interest related to the Portfolio Companies regardless of
whether those entities are paying interest as it becomes due.


Interest Expense:
Interest expense includes accrued interest on the Zohar notes (as follows):

         Zohar I: 3-month LIBOR plus 1.4% on the Class A-3 notes as reflected in the indenture governing the
         Zohar I notes.

         Zohar II: Prime plus 2% on the Paid in Full balance as stated in the Settlement Agreement.

         Zohar III: 3-month LIBOR plus 0.4% for Class A-1R, 0.38% for Classes A-1T and A-1D, 0.55% for Class
         A-2 and 0.75% for Class A-3 on the Paid in Full balance as stated in the Settlement Agreement.


Professional Fees:
Professional fee payments and accruals have been allocated 55% to Zohar II and 45% to Zohar III except for fees
related to MBIA and the Zohar III Controlling Class, which are charged directly to Zohar II and Zohar III,
respectively. Accrual estimates for all professionals are updated periodically to reflect actual costs. The presentation
and allocation of professional fees reflected herein are non-binding and may be subject to restatement or
reallocation.

Professional fees accrued through December 31, 2018 do not include the fees (if any) related to the Collateral
Manager.

BALANCE SHEET - MOR-3:
ASSETS
The notes receivable presented herein represent loans to various Portfolio Companies and are reflected based upon
our current understanding of the principal balances outstanding and do not reflect certain loans that are not being
invoiced by the administrative agent. From time to time, as the Debtors receive payments related to these loans that
are not included in the notes receivable balance, the Debtors will record those payments on the balance sheet as an
increase to cash and an increase to retained earnings. Certain Portfolio Companies may not be current in their
obligations to the Debtors. Moreover, the book values of these loan balances do not reflect any estimate or
approximation of the current or fair market value of the Portfolio Company loans. Net realizable values may differ
materially from the current principal book balances outstanding.

The value of the equity interest in the Portfolio Companies are unknown, and the ownership rights in these equity
interests may be disputed by certain parties; as such, no value has been assigned to the Debtors’ equity interests in
the Portfolio Companies.

2
  Defined in the Settlement Agreement as the amount owed to the parties and in the amounts listed and calculated on
the schedule attached to the Settlement Agreement as Exhibit A to be updated monthly to reflect accrued and unpaid
interest and fees allowable under the Indentures.



                                                                                                              PAGE 3 of 13
                Case 18-10512-CSS              Doc 633       Filed 01/30/19        Page 4 of 13




The loans Zohar I made to Portfolio Companies are excluded from the balance sheet because these loans are owned
by MBIA as a result of the December 21, 2016 auction.

LIABILITIES
The Class B Notes of each Zohar fund are reflected at a carrying value of zero.

Among other impacts, the Settlement Agreement impacts each Zohar Fund as follows:

         Zohar I: The Zohar I Paid in Full Amount as of April 18, 2018 is $164.9 million which includes (i) the
         principal amount paid by MBIA on account of its Insurance Agreement3, (ii) the net accrued interest
         pursuant to Section 4.03 of the Insurance Agreement through April 18, 2018, and (iii) the Credit
         Enhancement Liabilities4 incurred through April 18, 2018. Given the December 21, 2016 Auction and the
         Settlement Agreement, the Debtors are not reflecting any Zohar I notes receivable or notes payable (except
         for the A-3 notes payable, which were not subject to the Insurance Agreement).

         Zohar II - the principal balance for Class A notes is reported as $770.1 million in this MOR.

         Zohar III - the principal balance for Class A notes is reported as $791.2 million in this MOR.




3
  The Insurance and Indemnity Agreement by and among MBIA Insurance Corporation (as Insurer), Zohar CDO
2003-1, Limited (as Issuer), Zohar CDO 2003-1 Corp. (as Co-Issuer) and Zohar CDO 2003-1, LLC, dated as of
November 13, 2003
4
  As defined in the Indenture by and between Zohar CDO 2003-1 Limited, Zohar CDO 2003-1 Corp., Zohar CDO
2002-1, LLC, MBIA Insurance Corporation (as Credit Enhancer), CDC Financial Products Inc. (as Class A-1 Note
Agent), U.S. Bank National Association (as Trustee), dated as of November 13, 2003



                                                                                                          PAGE 4 of 13
                      Case 18-10512-CSS                                   Doc 633                  Filed 01/30/19                       Page 5 of 13



In re Zohar III, Corp, et al.                                                                                         Case No.          18-10512
      Debtor                                                                                                 Reporting Period: December 1, 2018 - December 31, 2018

                                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
      Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
      first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
      equal the sum of the three bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in
      the disbursements journal. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
      must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]


                                                            Zohar CDO 2003-           Zohar II 2005-1,              Zohar III,
                                                                                                                                           CURRENT                      CUMULATIVE
                                                               1, Limited                Limited                     Limited
                                                                                                                                         MONTH TOTAL                      TOTAL
      CASE NUMBER                                                18-10514                 18-10513                  18-10512
      CASH BEGINNING OF MONTH                               $                  -     $      20,429,166 $              14,825,418         $         35,254,584       $       1,275,000
      RECEIPTS
      CASH SALES                                                                                                                                              -                    -
      LOAN RECEIPTS - INTEREST                                                                                                                                -                    -
      PREPETITION
      LOAN RECEIPTS - INTEREST                                                                   516,925                5,470,492                   5,987,417              47,412,539
      POSTPETITION
      LOAN RECEIPTS - PRINCIPAL                                                                                           166,543                     166,543               3,744,080
      LOANS AND ADVANCES                                                                                                                                   -                       -
      SALE OF ASSETS                                                                                                                                       -                       -
      OTHER                                                                                                                                                -                       -
      TRANSFERS                                                                                                                                            -                       -
         TOTAL RECEIPTS                                                        -                 516,925                5,637,035                   6,153,960              51,156,619
      DISBURSEMENTS
      NET PAYROLL                                                                                                                                          -                       -
      PAYROLL TAXES                                                                                                                                        -                       -
      SALES, USE, & OTHER TAXES                                                                                                                            -                       -
      INVENTORY PURCHASES                                                                                                                                  -                       -
      SECURED/ RENTAL/ LEASES                                                                                                                              -                       -
      INSURANCE                                                                                                                                            -                       -
      ADMINISTRATIVE                                                                                                                                       -                       -
      SELLING                                                                                                                                              -                       -
      OTHER (ATTACH LIST)                                                                                                                                  -                       -
      - Bank Service Fees                                                      -                        36                        36                       72                     564
      OWNER DRAW *                                                                                                                                         -                       -
      TRANSFERS                                                                                                         3,765,000                   3,765,000               3,765,000
      PROFESSIONAL FEES                                                                      12,925,568                 8,177,415                  21,102,983              32,056,978
      U.S. TRUSTEE QUARTERLY FEES                                                                    -                         -                           -                   68,587
      COURT COSTS                                                                                                                                          -                       -
      TOTAL DISBURSEMENTS                                                      -             12,925,604               11,942,451                   24,868,055              35,891,129

      NET CASH FLOW                                                            -            (12,408,679)              (6,305,415)                (18,714,094)              15,265,490
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH(1)                                $                  -     $         8,020,487 $              8,520,002        $         16,540,490       $      16,540,490
      * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                  THE FOLLOWING SECTION MUST BE COMPLETED
      DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                   $ 24,868,055
        LESS: TRANSFERS TO OTHER DEBTOR IN
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY
      OUTSIDE SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                              $ 24,868,055
      TRUSTEE QUARTERLY FEES

      Unaudited, subject to change.


  (1) Cash balances include amounts held at respective BB&T accounts. Excludes certain cash being held in connection with AMZM’s role as
      Collateral Manager of the Zohar Funds. Balances held at US Bank accounts are shown in MOR-3 as Restricted Cash.




                                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                                        PAGE 5 OF 13
                                Case 18-10512-CSS       Doc 633           Filed 01/30/19             Page 6 of 13



In re Zohar III, Corp, et al.                                                              Case No.         18-10512
      Debtor                                                                      Reporting Period: December 1, 2018 - December 31, 2018

                                                     BANK RECONCILIATIONS

                                          Zohar CDO 2003-1, Limited       Zohar II 2005-1, Limited                 Zohar III, Limited

      BALANCE PER BOOKS                   $                       -   $                   8,020,487 $                                   8,520,002

      BANK BALANCE                        $                       -   $                   8,020,487 $                                   8,520,002
      (+) DEPOSITS IN TRANSIT (ATTACH
      LIST)
      (-) OUTSTANDING CHECKS
      (ATTACH LIST)
      OTHER (ATTACH EXPLANATION)
      ADJUSTED BANK BALANCE*              $                       -   $                   8,020,487 $                                   8,520,002
      *Adjusted bank balance must equal
      balance per books

      DEPOSITS IN TRANSIT                     Date       Amount            Date          Amount             Date                  Amount




      CHECKS OUTSTANDING                      Ck #       Amount            Ck #          Amount            Ck #                   Amount




      OTHER




                                                                                                                                    FORM MOR-1a
                                                                                                                                     PAGE 6 OF 13
                                  Case 18-10512-CSS                          Doc 633                   Filed 01/30/19                            Page 7 of 13



In re Zohar III, Corp, et al.                                                                                                                 Case No.          18-10512
      Debtor                                                                                                                         Reporting Period: December 1, 2018 - December 31, 2018

                                              SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                 This schedule is to include all retained professional payments from case inception to current month


                                                                                               Amount                               Check                           Amount Paid
                                Payee                        Period Covered                   Approved           Payor         Number     Date                 Fees            Expenses
      FTI Consulting, Inc.                              5/21/2018 - 5/31/2018                   96,969.42       Zohar II      Wire        8/1/2018              96,169.43            799.99
      FTI Consulting, Inc.                              5/21/2018 - 5/31/2018                   79,338.61       Zohar III     Wire        8/1/2018              78,684.07            654.54
      FTI Consulting, Inc.                              6/1/2018 - 6/30/2018                   521,840.93       Zohar II      Wire      8/15/2018              520,491.95          1,348.99
      FTI Consulting, Inc.                              6/1/2018 - 6/30/2018                   426,960.77       Zohar III     Wire      8/15/2018              425,857.06          1,103.72
      FTI Consulting, Inc.                              7/1/2018 - 7/31/2018                   453,880.01       Zohar II      Wire      9/19/2018              450,702.58          3,177.43
      FTI Consulting, Inc.                              7/1/2018 - 7/31/2018                   371,356.38       Zohar III     Wire      9/19/2018              368,756.67          2,599.71
      FTI Consulting, Inc.                              8/1/2018 - 8/31/2018                   382,399.79       Zohar II      Wire     10/12/2018              379,038.48          3,361.31
      FTI Consulting, Inc.                              8/1/2018 - 8/31/2018                   312,872.55       Zohar III     Wire     10/12/2018              310,122.39          2,750.16
      FTI Consulting, Inc.                              9/1/2018 - 9/30/2018                   406,191.91       Zohar II      Wire     11/13/2018              405,465.64            726.27
      FTI Consulting, Inc.                              9/1/2018 - 9/30/2018                   332,338.83       Zohar III     Wire     11/13/2018              331,744.61            594.22
      FTI Consulting, Inc.                              10/1/2018 - 10/31/2018                 428,365.70       Zohar II      Wire     12/27/2018              424,352.91          4,012.79
      FTI Consulting, Inc.                              10/1/2018 - 10/31/2018                 350,481.03       Zohar III     Wire     12/27/2018              347,197.84          3,283.19
      Subtotal FTI Consulting, Inc.                                                          4,162,995.93                                                    4,138,583.62         24,412.31


      Goldin Associates, LLC                            3/12/2018 - 5/31/2018                  191,838.36       Zohar II      Wire                8/1/2018    185,398.03           6,440.33
      Goldin Associates, LLC                            3/12/2018 - 5/31/2018                  156,958.65       Zohar III     Wire                8/1/2018    151,689.29           5,269.36
      Goldin Associates, LLC                            6/1/2018 - 6/30/2018                    55,040.95       Zohar II      Wire               8/23/2018     54,153.00             887.95
      Goldin Associates, LLC                            6/1/2018 - 6/30/2018                    45,033.50       Zohar III     Wire               8/23/2018     44,307.00             726.50
      Goldin Associates, LLC                            7/1/2018 - 7/31/2018                    55,416.65       Zohar II      Wire               9/19/2018     55,298.38             118.27
      Goldin Associates, LLC                            7/1/2018 - 7/31/2018                    45,340.89       Zohar III     Wire               9/19/2018     45,244.13              96.77
      Goldin Associates, LLC                            8/1/2018 - 8/31/2018                    62,356.45       Zohar II      Wire              10/25/2018     61,451.50             904.95
      Goldin Associates, LLC                            8/1/2018 - 8/31/2018                    51,018.92       Zohar III     Wire              10/25/2018     50,278.50             740.42
      Goldin Associates, LLC                            9/1/2018 - 9/30/2018                    41,437.53       Zohar II      Wire              11/21/2018     41,404.00              33.53
      Goldin Associates, LLC                            9/1/2018 - 9/30/2018                    33,903.44       Zohar III     Wire              11/21/2018     33,876.00              27.44
      Goldin Associates, LLC                            10/1/2018 - 10/31/2018                  38,753.54       Zohar II      Wire              12/20/2018     38,689.75              63.79
      Goldin Associates, LLC                            10/1/2018 - 10/31/2018                  31,707.45       Zohar III     Wire              12/20/2018     31,655.25              52.20
      Subtotal Goldin Associates, LLC                                                          808,806.33                                                     793,444.82          15,361.51

      Joe Farnan Jr.                                    5/1/2018 - 7/31/2018                    41,250.00       Zohar II      1002                8/9/2018     41,250.00                  -
      Joe Farnan Jr.                                    5/1/2018 - 7/31/2018                    33,750.00       Zohar III     1001                8/9/2018     33,750.00                  -
      Joe Farnan Jr.                                    7/1/2018 - 7/31/2018                     1,140.47       Zohar II      1003               8/23/2018            -            1,140.47
      Joe Farnan Jr.                                    7/1/2018 - 7/31/2018                       933.11       Zohar III     1003               8/23/2018            -              933.11
      Joe Farnan Jr.                                    8/1/2018 - 8/31/2018                    14,596.68       Zohar II      1004               9/17/2018     13,750.00             846.68
      Joe Farnan Jr.                                    8/1/2018 - 8/31/2018                    11,942.74       Zohar III     1004               9/17/2018     11,250.00             692.74
      Joe Farnan Jr.                                    9/1/2018 - 9/30/2018                    13,750.00       Zohar II      1007               9/26/2018     13,750.00                  -
      Joe Farnan Jr.                                    9/1/2018 - 9/30/2018                    11,250.00       Zohar III     1007               9/26/2018     11,250.00                  -
      Joe Farnan Jr.                                    10/1/2018 - 10/31/2018                  13,750.00       Zohar II      1008               10/9/2018     13,750.00                  -
      Joe Farnan Jr.                                    10/1/2018 - 10/31/2018                  11,250.00       Zohar III     1008               10/9/2018     11,250.00                  -
      Joe Farnan Jr.                                    11/1/2018 - 11/30/2018                  14,282.11       Zohar II      1013               11/9/2018     13,750.00             532.11
      Joe Farnan Jr.                                    11/1/2018 - 11/30/2018                  11,685.37       Zohar III     1014               11/9/2018     11,250.00             435.37
      Joe Farnan Jr.                                    12/1/2018 - 12/31/2018                  13,750.00       Zohar II      1015              12/10/2018     13,750.00                  -
      Joe Farnan Jr.                                    12/1/2018 - 12/31/2018                  11,250.00       Zohar III     1011              12/10/2018     11,250.00                  -
      Subtotal Joe Farnan Jr.                                                                  204,580.48                                                     200,000.00           4,580.48

      Young Conaway Stargatt & Taylor, LLP              3/11/2018 - 5/31/2018                1,166,447.57       Zohar II      Wire                8/1/2018   1,089,398.81         77,048.76
      Young Conaway Stargatt & Taylor, LLP              3/11/2018 - 5/31/2018                  954,366.19       Zohar III     Wire                8/1/2018     891,326.29         63,039.90
      Young Conaway Stargatt & Taylor, LLP              3/11/2018 - 5/31/2018                  308,761.20       Zohar II      Wire               8/21/2018     308,761.20                 -
      Young Conaway Stargatt & Taylor, LLP              3/11/2018 - 5/31/2018                  252,622.80       Zohar III     Wire               8/21/2018     252,622.80                 -
      Young Conaway Stargatt & Taylor, LLP              7/1/2018 - 7/31/2018                   261,352.77       Zohar II      Wire                9/6/2018     258,498.90          2,853.87
      Young Conaway Stargatt & Taylor, LLP              7/1/2018 - 7/31/2018                   213,834.09       Zohar III     Wire                9/6/2018     211,499.10          2,334.99
      Young Conaway Stargatt & Taylor, LLP              8/1/2018 - 8/31/2018                   260,125.65       Zohar II      Wire              10/12/2018     213,196.50         46,929.15
      Young Conaway Stargatt & Taylor, LLP              8/1/2018 - 8/31/2018                   212,830.07       Zohar III     Wire              10/12/2018     174,433.50         38,396.57
      Young Conaway Stargatt & Taylor, LLP              9/1/2018 - 9/30/2018                   322,662.16       Zohar II      Wire              11/13/2018     234,801.60         87,860.56
      Young Conaway Stargatt & Taylor, LLP              9/1/2018 - 9/30/2018                   263,996.32       Zohar III     Wire              11/13/2018     192,110.40         71,885.92
      Young Conaway Stargatt & Taylor, LLP              10/1/2018 - 10/31/2018                 279,939.70       Zohar II      Wire              11/21/2018     252,480.58         27,459.12
      Young Conaway Stargatt & Taylor, LLP              10/1/2018 - 10/31/2018                 229,041.58       Zohar III     Wire              11/21/2018     206,575.02         22,466.56
      Young Conaway Stargatt & Taylor, LLP              7/1/2018 - 10/31/2018                  239,396.80       Zohar II      Wire               12/6/2018     239,396.80                 -
      Young Conaway Stargatt & Taylor, LLP              7/1/2018 - 10/31/2018                  195,870.10       Zohar III     Wire               12/6/2018     195,870.10                 -
      Subtotal Young Conaway Stargatt & Taylor, LLP                                          5,161,247.00                                                    4,720,971.60        440,275.40

      Grand Total                                                                          10,337,629.74                                                     9,853,000.04        484,629.70




                                                                                                                                                                                    FORM MOR-1b
                                                                                                                                                                                     PAGE 7 OF 13
                                           Case 18-10512-CSS                                   Doc 633                   Filed 01/30/19                            Page 8 of 13



In re Zohar III, Corp, et al.                                                                                                                                        Case No.           18-10512
      Debtor                                                                                                                                                Reporting Period: December 1, 2018 - December 31, 2018

                                                                                   STATEMENT OF OPERATIONS (Income Statement)
                                                            The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
                                                                 when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                     Zohar I                                        Zohar II                                   Zohar III
                                                                                                            CUMULATIVE -                                       CUMULATIVE -                              CUMULATIVE - FILING
                                                                                         MONTH                                           MONTH                                       MONTH
                                                                                                            FILING TO DATE                                     FILING TO DATE                                 TO DATE
      REVENUES
      Gross Revenues
         Interest                                                                                       -                       -            2,978,332               28,759,212          2,902,003                  27,260,969
      Less: Returns and Allowances
      Net Revenue                                                                                       -                       -            2,978,332               28,759,212          2,902,003                  27,260,969
      COST OF GOODS SOLD
      Beginning Inventory
      Add: Purchases
      Add: Cost of Labor
      Add: Other Costs
      Less: Ending Inventory
      Cost of Goods Sold                                                                                -                       -                       -                       -                   -                           -
      Gross Profit                                                                                      -                       -            2,978,332               28,759,212          2,902,003                  27,260,969
      OPERATING EXPENSES
      Advertising
      Auto and Truck Expense
      Bad Debts
      Contributions
      Employee Benefits Programs
      Officer/Insider Compensation*
      Insurance
      Management Fees/Bonuses
      Office Expense
      Pension & Profit-Sharing Plans
      Repairs and Maintenance
      Rent and Lease Expense
      Salaries/Commissions/Fees
      Bank Service Fees                                                                             -                       -                           36                 293                      36                     270
      Supplies
      Taxes - Payroll
      Taxes - Real Estate
      Taxes - Other
      Travel and Entertainment
      Utilities
      Other                                                                                         -                       -                       -                       -                   -                           -
      Total Operating Expenses Before Depreciation                                                  -                       -                           36                 293                      36                     270
      Depreciation/Depletion/Amortization
      Net Profit (Loss) Before Other Income & Expenses                                              -                       -                2,978,296               28,758,918          2,901,967                 27,260,698
      OTHER INCOME AND EXPENSES
      Other Income
      Interest Expense                                                                          997,945              8,599,310               5,153,128               45,677,673          2,109,612                 18,206,207
      Other Expense
      Net Profit (Loss) Before Reorganization Items                                            (997,945)            (8,599,310)             (2,174,832)             (16,918,755)           792,354                   9,054,492
      REORGANIZATION ITEMS
      Professional Fees                                                                             -                       -                4,820,358               25,876,354          3,935,715                 18,679,693
      U. S. Trustee Quarterly Fees                                                                  -                     1,953                     -                   36,491                  -                       30,469
      Interest Earned on Accumulated Cash from Chapter 11 (see
      continuation sheet)
      Gain (Loss) from Sale of Equipment
      Other Reorganization Expenses
      Total Reorganization Expenses
      Income Taxes
      Net Profit (Loss)                                                                      (997,945)             (8,601,263)              (6,995,190)             (42,831,601)         (3,143,360)                (9,655,671)
      *"Insider" is defined in 11 U.S.C. Section 101(31).
      Unaudited, subject to change.




                                                                                                                                                                                                                 FORM MOR-2
                                                                                                                                                                                                                 PAGE 8 OF 13
                                           Case 18-10512-CSS                                                 Doc 633                         Filed 01/30/19                                  Page 9 of 13



In re Zohar III, Corp, et al.                                                                                                                                                               Case No.              18-10512
      Debtor                                                                                                                                                                       Reporting Period: December 1, 2018 - December 31, 2018
                                                                                                                            BALANCE SHEET
                                                              The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                                                                                          Zohar I                                                       Zohar II                                                Zohar III
                                                                               BOOK VALUE AT END OF                                            BOOK VALUE AT END OF                                           BOOK VALUE AT END OF
                                                                                                                    BOOK VALUE ON                                                  BOOK VALUE ON                                        BOOK VALUE ON
                                          ASSETS                                CURRENT REPORTING                                               CURRENT REPORTING                                              CURRENT REPORTING
                                                                                                                     PETITION DATE                                                  PETITION DATE                                        PETITION DATE
                                                                                     MONTH                                                           MONTH                                                          MONTH
        CURRENT ASSETS
        Unrestricted Cash and Equivalents (1)                                                            -                               -                       8,020,487                              -                  8,520,002              1,275,000
        Restricted Cash and Cash Equivalents (2)                                                  5,031,260                       5,368,409                      1,380,263                       4,999,061                  370,574               4,414,983
        Accounts Receivable (Net)
        Notes Receivable(3)                                                                              -                               -                     635,323,970                    640,323,970               608,754,135             608,754,135
        Interest Receivable                                                                              -                               -                      18,041,753                      10,590,556               18,292,337              10,518,723
        Inventories
        Prepaid Expenses
        Professional Retainers                                                                           -                               -                              -                          459,098                       -                 459,098
        Other Current Assets                                                                             -                               -                            1,953                             -                        -                       -
        TOTAL CURRENT ASSETS                                                                      5,031,260                       5,368,409                    662,768,427                    656,372,685               635,937,048             625,421,940
        PROPERTY & EQUIPMENT
        Real Property and Improvements
        Machinery and Equipment
        Furniture, Fixtures and Office Equipment
        Leasehold Improvements
        Vehicles
        Less: Accumulated Depreciation
        TOTAL PROPERTY & EQUIPMENT
        OTHER ASSETS
        Amounts due from Insiders*
        Other Assets(4)
        TOTAL OTHER ASSETS
        TOTAL ASSETS                                                                              5,031,260                       5,368,409                    662,768,427                    656,372,685               635,937,048             625,421,940


                                                                                                          Zohar I                                                       Zohar II                                                Zohar III
                                                                               BOOK VALUE AT END OF                                            BOOK VALUE AT END OF                                           BOOK VALUE AT END OF
                                                                                                                    BOOK VALUE ON                                                  BOOK VALUE ON                                        BOOK VALUE ON
                          LIABILITIES AND OWNER EQUITY                          CURRENT REPORTING                                               CURRENT REPORTING                                              CURRENT REPORTING
                                                                                                                     PETITION DATE                                                  PETITION DATE                                        PETITION DATE
                                                                                     MONTH                                                           MONTH                                                          MONTH
        LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
        Accounts Payable
        Taxes Payable/(Receivable) (refer to FORM MOR-4)
        Wages Payable
        Notes Payable
        Interest Payable                                                                          8,599,310                              -                      42,058,018                              -                10,397,582                      -
        Rent / Leases - Building/Equipment
        Secured Debt / Adequate Protection Payments
        Professional Fees                                                                                -                               -                       6,078,263                              -                  5,155,793                     -
        U. S. Trustee Quarterly Fees                                                                     -                               -                                  -                           -                        -                       -
        Amounts Due to Insiders*
        Other Post-petition Liabilities                                                                3,621                             -                              -                               -                        -                       -
        TOTAL POST-PETITION LIABILITIES                                                           8,602,931                              -                      48,136,281                              -                15,553,375                      -
        LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
                        (5)                                                                     313,786,648                    332,370,235                     832,527,819                    817,805,316               821,943,316             821,943,316
        Secured Debt
        Priority Debt
        Unsecured Debt
        TOTAL PRE-PETITION LIABILITIES                                                          313,786,648                    332,370,235                     832,527,819                    817,805,316               821,943,316             821,943,316
        TOTAL LIABILITIES                                                                       322,389,579                    332,370,235                     880,664,099                    817,805,316               837,496,690             821,943,316
        OWNERS' EQUITY
        Capital Stock
        Additional Paid-In Capital
        Wires from Patriarch Partners
        Partners' Capital Account
        Owner's Equity Account
        Retained Earnings - Pre-Petition
        Retained Earnings - Post-petition                                                        (8,601,263)                             -                     (42,831,601)                             -                 (9,655,671)                    -
        Preference Shares ($1,000 Par Value)                                                     20,000,000                      20,000,000                     78,236,828                      78,236,828               60,000,000              60,000,000
        Capital Surplus (Deficit)                                                              (328,757,056)                  (347,001,826)                   (253,300,900)                   (239,669,459)             (251,903,972)          (256,521,376)
        Adjustments to Owner Equity
        Post-petition Contributions
        NET OWNERS’ EQUITY                                                                     (317,358,319)                  (327,001,826)                   (217,895,672)                   (161,432,631)             (201,559,643)          (196,521,376)
        TOTAL LIABILITIES AND OWNERS' EQUITY                                                      5,031,260                       5,368,409                    662,768,427                    656,372,685               635,937,048            625,421,940
        *"Insider" is defined in 11 U.S.C. Section 101(31).                                                  (0)                         -                              -                               -                        -                       -
        Unaudited, subject to change.


        Note: All operating activity is conducted at the Limited Entities and therefore all income statement and balance sheet accounts reflected herein are those of the Limited Entities except for nominal quarterly US
        Trustee fees expensed and paid by the Limited Entities on behalf of the Corp entities. No activity or balances are recorded at the Corp Entities although they are co-issuers of the Zohar notes.
  (1)   Excludes certain cash being held in connection with AMZM’s role as Collateral Manager of the Zohar Funds.
  (2)   Restricted cash includes balances held at U.S. Bank National Association that may be for the benefit of the Zohar noteholders.
  (3)   Given the December 21, 2016 Auction and the Settlement Agreement, the Debtors are not reflecting any Zohar I notes receivable.
  (4)   The Debtors hold disputed equity interests in the Portfolio Companies. The value of these interests have not been determined and therefore a carrying value of these investments are not reflected in the Debtors
        books and records.
  (5)   Zohar I - The Secured Debt balance of $313.8M as of 12/31/18 represents the $286.4M outstanding principal balance on the A-3 notes, $6.0M of professional fees, $1.8M of Collateral Manager fees which
        may be due to AMZM, and $19.6M of Collateral Manager fees which may be due to Patriarch Partners.
        Zohar II - The Secured Debt balance of $832.5M as of 12/31/18 represents the Paid in Full amount, as of the Petition Date, of $806.6M (MBIA policy payment of $770.1M, $21.6M of prepetition accrued
        interest net of cash collections and $14.9M of Credit Enhancement Liabilities), $2.0M of professional fees, $19.3M of Collateral Manager fees which may be due to AMZM, and $4.6M of Collateral Manager
        fees which may be due to Patriarch Partners.
        Zohar III - The Secured Debt balance of $821.9M as of 12/31/18 represents the Paid in Full amount, as of the Petition Date, of $795.0M ($791.2M outstanding principal balance plus $3.8M of prepetition
        accrued interest), $5.3M of professional fees, $19.3M of Collateral Manager fees which may be due to AMZM, and $2.3M of Collateral Manager fees which may be due to Patriarch Partners.




                                                                                                                                                                                                                                                      FORM MOR-3
                                                                                                                                                                                                                                                      PAGE 9 OF 13
                                        Case 18-10512-CSS                               Doc 633                Filed 01/30/19                       Page 10 of 13



In re Zohar III, Corp, et al.                                                                                               Case No.          18-10512
      Debtor                                                                                                       Reporting Period: December 1, 2018 - December 31, 2018

                                                                           STATUS OF POST-PETITION TAXES
      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any
      tax returns filed during the reporting period.
                                                                                             Amount
                                                                                             Withheld
                                                                                              and/or            Amount
      Federal                                                       Beginning Tax            Accrued             Paid           Date Paid           Check # or EFT    Ending Tax
      Withholding
      FICA-Employee
      FICA-Employer
      Unemployment
      Income
      Other:_____________
        Total Federal Taxes
      State and Local
      Withholding
      Sales
      Excise
      Unemployment
      Real Property
      Personal Property
       Total State and Local

      Total Taxes


                                                                  SUMMARY OF UNPAID POST-PETITION DEBTS
      Attach aged listing of accounts payable.
                                                                                                                   Number of Days Past Due
                                                                         Current                0-30              31-60            61-90                Over 91          Total
      Accounts Payable
      Wages Payable
      Taxes Payable / (Receivable)
      Interest Payable                                                                                                                                                      61,054,910
      Rent/Leases-Building
      Rent/Leases-Equipment
      Secured Debt/Adequate Protection
      Payments
      Professional Fees                                                                                                                                                     11,234,055
      Amounts Due to Insiders
      Other:______________
      Other:______________
      Total Post-petition Debts                                                    -                    -                 -                -                      -      72,288,965.20

      Explain how and when the Debtor intends to pay any past due post-petition debts.
      On December 10, 2018, the court entered an order authorizing consensual use of cash collateral, and during December 2018 the Debtors
      made certain payments to professionals in accordance with the terms of the order.


      Unaudited, subject to change.




                                                                                                                                                                                  FORM MOR-4
                                                                                                                                                                                 PAGE 10 OF 13
                                         Case 18-10512-CSS                         Doc 633           Filed 01/30/19                Page 11 of 13



In re Zohar III, Corp, et al.                                                                                                            Case No.                18-10512
      Debtor                                                                                                                    Reporting Period: December 1, 2018 - December 31, 2018


                                                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                                                                                                                                   Amount
                                                                                ZOHAR CDO        ZOHAR CDO     ZOHAR II 2005-    ZOHAR II 2005-
      Accounts Receivable Reconciliation                                                                                                             ZOHAR III, CORP        ZOHAR III, LIMITED
                                                                                2003-1, CORP   2003-1, LIMITED   1, CORP          1, LIMITED
      Total Accounts Receivable at the beginning of the reporting period
      Plus: Amounts billed during the period
      Less: Amounts collected during the period
      Total Accounts Receivable at the end of the reporting period

                                                                                                                                   Amount
                                                                                ZOHAR CDO        ZOHAR CDO     ZOHAR II 2005-    ZOHAR II 2005-
      Accounts Receivable Aging                                                                                                                      ZOHAR III, CORP        ZOHAR III, LIMITED
                                                                                2003-1, CORP   2003-1, LIMITED   1, CORP          1, LIMITED
      0 - 30 days old
      31 - 60 days old
      61 - 90 days old
      91+ days old
      Total Accounts Receivable                                                           -
      Less: Bad Debts (Amount considered uncollectible)
      Net Accounts Receivable


      Unaudited, subject to change.




                                                                                                                                                                                FORM MOR-5
                                                                                                                                                                               PAGE 11 OF 13
                                 Case 18-10512-CSS                     Doc 633           Filed 01/30/19             Page 12 of 13



In re Zohar III, Corp, et al.                                                                           Case No. 18-10512
      Debtor                                                                                   Reporting Period: December 1, 2018 - December 31, 2018


                                                              DEBTOR QUESTIONNAIRE
      Must be completed each month. If the answer to any of the                               Yes                                        No
      questions is “Yes”, provide a detailed explanation of each item.
      Attach additional sheets if necessary.
    1 Have any assets been sold or transferred outside the normal course of
      business this reporting period?                                                                                                    X
    2 Have any funds been disbursed from any account other than a debtor in
      possession account this reporting period?                                                                                          X
    3 Is the Debtor delinquent in the timely filing of any post-petition tax
      returns? If no, provide an explanation below.                                                                                      X (1)
    4 Are workers compensation, general liability or other necessary                                                                          (2)
      insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
                                                                                                                                         X
    5 Has any bank account been opened during the reporting period? If yes,
      provide documentation identifying the opened account(s). If an
      investment account has been opened provide the required                                                                            X
      documentation pursuant to the Delaware Local Rule 4001-3.

  (1) Under the Settlement Agreement, Lynn Tilton remains the Tax Director and remains responsible for tax filings on behalf of the Debtors. The Debtors will report on tax
      matters as required in future MORs.
  (2) The Debtors understand that prior to their bankruptcy petitions, the Debtors may have been insured under omnibus policies issued for the benefit of the Patriarch
      companies, which may no longer be available. The CRO consulted with an insurance broker and has determined the Debtors’ only required insurance is D&O liability
      coverage, which has been procured.




                                                                                                                                                           FORM MOR-6
                                                                                                                                                          PAGE 12 OF 13
                            Case 18-10512-CSS               Doc 633    Filed 01/30/19        Page 13 of 13




Zohar III, Corp., et al.,

Cash Balance - Summary by Bank Account - UNAUDITED
                                           As of December 31, 2018
                                             Zohar I             Zohar II            Zohar III                  Total
Unrestricted Cash Summary:
 BB&T Account x8690                                     -         $ 8,020,487                 -                 $ 8,020,487
 BB&T Account x8704                                     -                  -           8,520,002                  8,520,002
Total Unrestricted Cash                                 -           8,020,487          8,520,002                16,540,490
                                                                           -                  -
Restricted Cash Summary:
 US Bank x1-201                                    1,669                   -                  -                       1,669
 US Bank x1-702                                5,029,591                   -                  -                   5,029,591
 US Bank x47.4                                        -                    -                  -                          -
 US Bank x47.16                                       -               424,558                 -                     424,558
 US Bank x47.22                                       -                      1                -                            1
 US Bank x47.24                                       -               955,705                 -                     955,705
 US Bank x81.3                                        -                    -                  (0)                        (0)
 US Bank x81.5                                        -                    -                  (0)                        (0)
 US Bank x81.11                                       -                    -             250,350                    250,350
 US Bank x81.13                                       -                    -             120,224                    120,224
Total Restricted Cash                          5,031,260            1,380,263            370,574                  6,782,097
Total Cash Balance(1)                        $ 5,031,260          $ 9,400,751        $ 8,890,576            $ 23,322,587

(1) Excludes certain cash being held in connection with AMZM’s role as Collateral Manager of the Zohar Funds.




                                                                                                                FORM Summary by Bank Account
                                                                                                                              PAGE 13 OF 13
